                    Case 19-41150            Doc 1       Filed 05/15/19 Entered 05/15/19 14:09:40                              Desc Main
                                                           Document     Page 1 of 12
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF GEORGIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                American Carpet Group, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  100 Thomas Street
                                  Calhoun, GA 30701
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Gordon                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 19-41150                Doc 1       Filed 05/15/19 Entered 05/15/19 14:09:40                             Desc Main
Debtor
                                                               Document     Page 2 of Case
                                                                                       12 number (if known)
          American Carpet Group, Inc.
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                               Relationship
                                                  District                                When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 19-41150            Doc 1        Filed 05/15/19 Entered 05/15/19 14:09:40                                 Desc Main
Debtor
                                                            Document     Page 3 of Case
                                                                                    12 number (if known)
         American Carpet Group, Inc.
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                    Case 19-41150            Doc 1       Filed 05/15/19 Entered 05/15/19 14:09:40                                Desc Main
Debtor
                                                           Document     Page 4 of Case
                                                                                   12 number (if known)
          American Carpet Group, Inc.
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 15, 2019
                                                  MM / DD / YYYY


                             X   /s/ Howard Johnson                                                      Howard Johnson
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   CEO




18. Signature of attorney    X   /s/ Cameron M. McCord                                                    Date May 15, 2019
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Cameron M. McCord 143065
                                 Printed name

                                 Jones & Walden, LLC
                                 Firm name

                                 21 Eighth Street, NE
                                 Atlanta, GA 30309
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     404-564-9300                  Email address      info@joneswalden.com

                                 143065 GA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                      Case 19-41150                    Doc 1         Filed 05/15/19 Entered 05/15/19 14:09:40                                      Desc Main
                                                                       Document     Page 5 of 12

 Fill in this information to identify the case:
 Debtor name American Carpet Group, Inc.
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                         Check if this is an
                                                GEORGIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ARCO                                                                                                                                                                         $766.25
 212 North
 Tennessee St
 P.O. Box 1057
 Cartersville, GA
 30120
 Binsfield                                                                                                                                                                  $1,710.05
 Engineering
 4571 W MacFarland
 Rd
 Maple City, MI 49664
 Capital One                                                                                                                                                                $1,221.92
 P.O. Box 71083
 Charlotte, NC
 28272-1083
 Combustion &                                                                                                                                                             $15,582.88
 Controls Solution
 PO Box 23393
 Chattanooga, TN
 37422
 Dak America                                                                                                                                                              $31,219.20
 CIT Group
 PO Box 1036
 Charlotte, NC 28201
 Epic Enterprises Inc                                                                                                                                                       $4,375.29
 PO Box 979
 Southern Pines, NC
 28388
 FILPA USA Inc                                                                                                                                                            $62,270.37
 203 N Lasalle 2100
 Chicago, IL 60601
 Georgia Carpet                                                                                                                                                               $688.78
 Finishers Inc
 PO Box 1285
 Chatsworth, GA
 30705



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 19-41150                    Doc 1         Filed 05/15/19 Entered 05/15/19 14:09:40                                      Desc Main
                                                                       Document     Page 6 of 12

 Debtor    American Carpet Group, Inc.                                                                        Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Georgia Natural Gas                                                                                                                                                      $20,784.12
 PO Box 105445
 Atlanta, GA 30348
 Graphic Tufting                                                                                                                                                            $3,521.67
 Center Inc
 PO Box 2541
 Dalton, GA 30722
 Hayes Plumbing &                                                                                                                                                           $3,382.10
 Elec. Inc
 625 Beason Road
 SE
 Calhoun, GA 30701
 Joseph Farless                                                                         Contingent                                                                    $5,000,000.00
 7586 Nelson Spur                                                                       Unliquidated
 Road                                                                                   Disputed
 Hixson, TN 37343
 Lawson Electric                                                                                                                                                          $16,741.32
 PO Box 4244
 409 Spring Street
 Chattanooga, TN
 37405
 Millis Corporate                                                                                                                                                         $14,516.07
 Offices
 PO Box 550
 Black River Falls, WI
 54615
 Pasco Parts &                                                                                                                                                              $3,817.42
 Systems Co. Inc
 PO Box 5468
 Asheville, NC 28813
 Radco Industries Inc                                                                                                                                                       $2,341.11
 700 Kingsland Drive
 Batavia, IL 60510
 Samplemasters, Inc                                                                                                                                                           $286.92
 646 Leonard Bridge
 Road
 Chatsworth, GA
 30705
 Southern Lubes &                                                                                                                                                           $3,993.24
 Fuels
 P.O. Box 2195
 Calhoun, GA 30703
 Uline                                                                                                                                                                        $626.70
 PO Box 88741
 Chicago, IL
 60680-1741
 Vaughn & Clements                                                                                                                                                        $17,347.46
 109 W. Hicks Street
 Calhoun, GA 30701




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 19-41150   Doc 1   Filed 05/15/19 Entered 05/15/19 14:09:40   Desc Main
                              Document     Page 7 of 12

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      ARCO
                      212 North Tennessee St
                      P.O. Box 1057
                      Cartersville, GA 30120



                      Binsfield Engineering
                      4571 W MacFarland Rd
                      Maple City, MI 49664



                      Blalock Machine Shop LLC
                      160 Bud Hardy Road SE
                      Calhoun, GA 30701



                      Capital One
                      P.O. Box 71083
                      Charlotte, NC 28272-1083



                      Chambliss Bahner & Stophel PC
                      605 Chetnut Street
                      Liberty Tower, Suite 1700
                      Chattanooga, TN 37450



                      Christopher Carr
                      Attorney General of Georgia
                      40 Capitol Square SW
                      Atlanta, GA 30334



                      Combustion & Controls Solution
                      PO Box 23393
                      Chattanooga, TN 37422



                      Comcast Business
                      PO Box 2127
                      Norcross, GA 30091



                      Dak America
                      CIT Group
                      PO Box 1036
                      Charlotte, NC 28201
Case 19-41150   Doc 1   Filed 05/15/19 Entered 05/15/19 14:09:40   Desc Main
                          Document     Page 8 of 12


                  Epic Enterprises Inc
                  PO Box 979
                  Southern Pines, NC 28388



                  FI Tech Inc
                  2400 Pari Way
                  Midlothian, VA 23112



                  FILPA USA Inc
                  203 N Lasalle 2100
                  Chicago, IL 60601



                  Georgia Carpet Finishers Inc
                  PO Box 1285
                  Chatsworth, GA 30705



                  Georgia Department of Labor
                  Suite 900
                  148 Andew Young Internat'l Blv
                  Atlanta, GA 30303



                  Georgia Department of Revenue
                  Compliance Division
                  1800 Century Blvd, Ste 9100
                  Atlanta, GA 30345-3205



                  Georgia Natural Gas
                  PO Box 105445
                  Atlanta, GA 30348



                  Graphic Tufting Center Inc
                  PO Box 2541
                  Dalton, GA 30722



                  Gregory Kinnamon
                  P.O. Box 6178
                  Dalton, GA 30722
Case 19-41150   Doc 1   Filed 05/15/19 Entered 05/15/19 14:09:40   Desc Main
                          Document     Page 9 of 12


                  Hayes Plumbing & Elec. Inc
                  625 Beason Road SE
                  Calhoun, GA 30701



                  Internal Revenue Service
                  P.O. Box 7346
                  Philadelphia, PA 19101-7346



                  Internal Revenue Service
                  Central Insolvency Office
                  401 W. Peachtree St., NW
                  Atlanta, GA 30308



                  Joseph Farless
                  7586 Nelson Spur Road
                  Hixson, TN 37343



                  Lawson Electric
                  PO Box 4244
                  409 Spring Street
                  Chattanooga, TN 37405



                  Millis Corporate Offices
                  PO Box 550
                  Black River Falls, WI 54615



                  Mitchell Smith




                  Office of the US Trustee
                  75 Ted Turner Drive SW
                  Room 362
                  Atlanta, GA 30303



                  Pasco Parts & Systems Co. Inc
                  PO Box 5468
                  Asheville, NC 28813
Case 19-41150   Doc 1   Filed 05/15/19 Entered 05/15/19 14:09:40   Desc Main
                         Document     Page 10 of 12


                  Radco Industries Inc
                  700 Kingsland Drive
                  Batavia, IL 60510



                  Samplemasters, Inc
                  646 Leonard Bridge Road
                  Chatsworth, GA 30705



                  Southeastern Supply Inc
                  224 Adams Street
                  Stevenson, AL 35772



                  Southern Lubes & Fuels
                  P.O. Box 2195
                  Calhoun, GA 30703



                  Testing Services
                  817 Showalter Avenue
                  Dalton, GA 30721



                  Timothy Gibbons
                  605 Chestnut Street Suite 1700
                  Chattanooga, TN 37450



                  U.S. Attorney General
                  U.S. Department of Justice
                  950 Pennsylvania Ave NW
                  Washington, DC 20350



                  Uline
                  PO Box 88741
                  Chicago, IL 60680-1741



                  United States Attorney
                  600 Richard B Russell Building
                  75 Ted Turner Drive, SW
                  Atlanta, GA 30303
Case 19-41150   Doc 1   Filed 05/15/19 Entered 05/15/19 14:09:40   Desc Main
                         Document     Page 11 of 12


                  Vaughn & Clements
                  109 W. Hicks Street
                  Calhoun, GA 30701



                  Waycaster & Allred
                  P.O. Box 628
                  Dalton, GA 30722



                  Whitfield Trailer Leasing
                  218 Highland Drive
                  Rocky Face, GA 30740
                 Case 19-41150                    Doc 1          Filed 05/15/19 Entered 05/15/19 14:09:40               Desc Main
                                                                  Document     Page 12 of 12



                                                               United States Bankruptcy Court
                                                                     Northern District of Georgia
 In re      American Carpet Group, Inc.                                                                 Case No.
                                                                                  Debtor(s)             Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for American Carpet Group, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Howard Johnson
 100 Thomas Street
 Calhoun, GA 30701




    None [Check if applicable]




 May 15, 2019                                                         /s/ Cameron M. McCord
 Date                                                                 Cameron M. McCord 143065
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for American Carpet Group, Inc.
                                                                      Jones & Walden, LLC
                                                                      21 Eighth Street, NE
                                                                      Atlanta, GA 30309
                                                                      404-564-9300 Fax:404-564-9301
                                                                      info@joneswalden.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
